—Judgment, Supreme Court, New York County (Charles Ramos, J.), entered July 6, 1998, after a nonjury trial, in favor of plaintiff bank and against defendant customer in the principal amount of $529,974.79, unanimously affirmed, with costs.
The record, including, in particular, the promissory note that defendant gave plaintiff, supports the trial court’s finding that defendant authorized an overdraft on its account to cover an obligation properly payable from that account (UCC 4-401 [1]), waiving an earlier injunction prohibiting plaintiff from charging such account to pay such obligation. There was no prejudice to defendant resulting from the grant of plaintiffs motion to conform the pleadings to the proof, since defendant was on notice that the charge it authorized on its account was the obligation underlying the promissory note on which plaintiff had originally based its claim (see, Edenwald Contr. Co. v City of New York, 60 NY2d 957, 959). Concur — Ellerin, P. J., Nardelli, Lerner, Andrias and Friedman, JJ.